                                         Case 5:20-cv-05799-LHK Document 428 Filed 01/04/21 Page 1 of 3




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                        Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                     Plaintiffs,                       ORDER AFTER AUDIT OF
                                  13                                                   WITHHELD DOCUMENTS
                                               v.
                                  14                                                   Re: ECF 407, 416, 417
                                        WILBUR L. ROSS, JR., and others,
                                  15
                                                     Defendants.
                                  16
                                  17
                                  18
                                              This order follows our audit of a collection of documents withheld from production
                                  19
                                       by Defendants. In our December 24 order on privilege disputes (ECF 407), we ordered
                                  20
                                       Defendants to produce 2,944 documents that declarant Brian DiGiacomo identified on
                                  21
                                       December 12 as “likely subject to Executive privilege” ECF 376-2 ¶ 12, unless they were
                                  22
                                       identified on the December 21 privilege log and the privilege was not overruled in our
                                  23
                                       December 24 order. Defendants objected to this part of our order under Fed. R. Civ. P.
                                  24
                                       72(a). ECF 408. (The dispute about these documents is also summarized in the December
                                  25
                                       30 joint status report, ECF 417). In their objection, Defendants argued that “a large
                                  26
                                       number of these documents” are not responsive to Plaintiffs’ document requests. ECF 408
                                  27
                                       at 2:11-12. District Court Judge Lucy H. Koh then ordered us to audit, in camera, a subset
                                  28
                                           Case 5:20-cv-05799-LHK Document 428 Filed 01/04/21 Page 2 of 3




                                   1   of the withheld documents at issue. ECF 416. We accepted Defendants’ procedural
                                   2   proposal as the more efficient of the two proposals to audit these documents. Specifically,
                                   3   in ECF 417, Defendants proposed “making available for in camera review all the non-
                                   4   responsive materials that formed the basis of the relief Defendants sought in their Rule 72
                                   5   motion.” ECF 417 at 16:25-26.
                                   6          Defendants timely submitted documents to us for in camera review before noon on
                                   7   January 3. But instead of providing us 2,944 documents (the number identified by
                                   8   DiGiacomo on December 12 and ordered produced by us on December 24), or 2,477
                                   9   documents (the number identified by DiGiacomo on December 26 in ECF 408-1), the
                                  10   Defendants provided 2,268 documents. A cover email (copied to Plaintiffs’ counsel) from
                                  11   DOJ attorney M. Andrew Zee explained that the 2,268 documents are “derived from a
                                  12   universe of documents different from the 2,944 identified in Mr. DiGiacomo’s December
Northern District of California
 United States District Court




                                  13   12 Declaration, ECF 376-2, for several reasons.”
                                  14          We have audited the 2,268 documents submitted in camera by Defendants on
                                  15   January 3.1 We find that this set of 2,268 documents is not responsive to the document
                                  16   requests from Plaintiffs. We therefore AMEND our December 24 order as to these 2,268
                                  17   documents. Defendants do not need to produce them.
                                  18          We also find Defendants must further explain what happened to the documents that
                                  19   were identified by Mr. DiGiacomo as withheld in his declarations on December 12 and 26
                                  20   but were not included in the 2,268 documents provided for our in camera review. Were
                                  21   the remaining documents produced to plaintiffs? Identified on the December 21 privilege
                                  22   log? Withheld on some basis, and if so, what basis? Defendants must file a declaration
                                  23   answering these questions by January 6 at noon PST.
                                  24
                                  25
                                  26
                                  27   1
                                        Approximately 75 of the documents were blank, which we asked Defendants to explain.
                                  28   ECF 423, 425. We are satisfied with their response.
                                                                                    2
                                         Case 5:20-cv-05799-LHK Document 428 Filed 01/04/21 Page 3 of 3




                                   1         IT IS SO ORDERED.
                                   2
                                   3   Dated: January 4, 2021            _____________________________________
                                                                               NATHANAEL M. COUSINS
                                   4                                           United States Magistrate Judge
                                   5
                                   6                                     ______________/S/_______________________
                                                                               SUSAN VAN KEULEN
                                   7                                           United States Magistrate Judge
                                   8
                                   9                                     _______________/S/______________________
                                                                               THOMAS S. HIXSON
                                  10                                           United States Magistrate Judge

                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            3
